Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered August 2, 1983, convicting him of robbery in the first degree (two counts), and robbery in the second degree, upon a jury verdict, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738) in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the motion is granted; Jeffrey C. Daniels is relieved as attorney for the defendant and he is directed to turn over all papers in his possession to new counsel assigned herein; and it is further,
Ordered that Eugene A. Cordaro, 114 Old Country Road, Mineóla, New York, is assigned as counsel to perfect the appeal; and it is further,
Ordered that the People are directed to furnish a copy of the stenographic minutes to the new assigned counsel; and it is further,
Ordered that new counsel shall serve and file a brief on behalf of the defendant within 90 days of the date of this decision and order and the People shall serve and file their brief within 120 days of the date of this decision and order; by prior decision and order of this court, the defendant was granted leave to prosecute the appeal on the original papers (including the typewritten stenographic minutes) and on the typewritten briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on each other.
Assigned counsel filed a brief in which he indicated that he *620found no meritorious points for appeal. Thereafter, counsel submitted a letter from the defendant which set forth certain issues which the defendant sought to have reviewed. It does not appear that counsel ever informed the defendant that he thought such claims were frivolous and that the defendant could raise such claims in a pro se brief (see, People v Vasquez, 70 NY2d 1, 4; People v Jimenez, 133 AD2d 350). Thus, new counsel is assigned and consideration of the appeal is deferred until the filing of further briefs. Mollen, P. J., Thompson, Kunzeman and Rubin, JJ., concur.